  Case 2:19-cr-00655-SDW Document 38 Filed 05/08/20 Page 1 of 1 PageID: 88



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                    *
                                 *
      v.                         *      CRIM. NO. 19-655
                                 *
Steven Justo                     *
                                 *
                               *****
   ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

        In accordance with Standing Order 2020-06, this Court finds:
   X
         That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
    X    Video Teleconferencing

         Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                Other:




Date:   May 8, 2020                                           s/Susan D. Wigenton
                                                             Hon. Susan D. Wigenton
                                                             United States District Judge
